COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ismael Aguilar Alarcon v. The State of Texas

Appellate case number:    01-14-00760-CR

Trial court case number: 1225411

Trial court:              185th District Court of Harris County

       Counsel for appellant filed a brief on December 12, 2014 which contains sensitive
information, as defined in TEX. R. APP. P. 9.10(a)(3). Specifically, the brief identifies by name
and home address a minor victim of sexual assault. The brief also identifies other minors by
name.
       We STRIKE the brief and DENY the motion to withdraw. Counsel for appellant is
ORDERED to refile, within 10 days of the date of this order, a motion to withdraw and brief
containing appropriate redactions and use of an alias to protect the privacy of the minors.
       It is so ORDERED.

Judge’s signature: __/s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: December 16, 2014